                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Luke Boller,                                   )
                                               )
               Plaintiff,                      )       ORDER RE ADMISSION
                                               )       PRO HAC VICE
       vs.                                     )
                                               )
Nathan D. Martin and Tim K. Karst d/b/a        )
Karst Trucking,                                )       Case No. 1:18-cv-157
              Defendants.                      )


       Before the court is a motion for attorney Julius W. Gernes to appear pro hac vice on

Defendants' behalf. In accordance with D.N.D. Gen. L.R. 1.3(D), attorney Gernes has affirmed to

submit to the Local Rules of the United States District Court for the District of North Dakota and

to the jurisdiction of this court in matters of discipline. He has also paid the required admission fees

to the office of the Clerk. Accordingly, the Defendants' motion (Docket No. 13) is GRANTED.

Attorney Gernes is admitted to practice before this court in the above-entitled action on behalf of

the Defendants.

       IT IS SO ORDERED.

       Dated this 3rd day of October, 2018.


                                               /s/ Charles S. Miller, Jr.
                                               Charles S. Miller, Jr.
                                               United States Magistrate Judge
